Citation Nr: 1821377	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-15 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disability related to in-service asbestos exposure.  

2.  Entitlement to service connection for pleural asbestos disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Counsel




INTRODUCTION

The Veteran had active military service from January 30, 1963 to May 19, 1966.  

This claim comes to the Board of Veterans' Appeals (Board) from a May 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

In December 2001, the Veteran filed for service connection for lung cancer related to asbestos exposure.  In April 2002, the RO in New York denied the claim.  On April 26, 2002, the Veteran submitted a notice of disagreement to the April 2002 rating decision.  In May 2003 the RO issued a SOC on the claim for a respiratory disability related to asbestos exposure.  VA-9 was submitted on June 20, 2003, and the Veteran requested a travel board hearing.  In March 2005, the RO sent the Veteran letter stating that it was still working on his appeal for lung cancer.  The RO sent an SSOC in May 2005.  In 2005, the Veteran submitted a letter stating he had no additional evidence and he wanted his claim forwarded to the Board of Veterans Appeals for review, specifically noting asbestosis and PTSD.  In October 2006, the RO began re-adjudicating the claim again by sending a DTA letter regarding asbestos exposure.  In May 2007, the RO sent another SSOC regarding lung cancer related to in-service asbestos exposure.  In June 2007, the Veteran withdrew his claim for service connection for a lung disability and as such, the decision from April 2002 became final.  


FINDINGS OF FACT

1.  An up-appealed April 2002 rating decision denied service connection for lung cancer due in-service asbestos exposure was denied by the RO.  

2.  Since the April 2002 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim of service connection for a lung disability related to in-service asbestos exposure, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has been received.  

3.  Pleural asbestos disease was not manifest in service and any current asbestos-related disability is not etiologically related to service, including as due to claimed in-service asbestos exposure.  


CONCLUSIONS OF LAW

1.  An un-appealed April 2002 rating decision denying service connection for a lung disability related to in-service asbestos exposure is final.  38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2017).

2.  New and material evidence has been received with respect to the claim of entitlement to service connection for lung disability related to asbestos exposure; the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).

The Veteran's pleural asbestos disease was not incurred in service and is not related to any in-service asbestos exposure.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran is seeking to reopen a claim for service connection for a lung disability related to in-service asbestos exposure that was previously denied by the RO.  New and material evidence has been received and reopening is warranted. 

In December 2001, the Veteran filed a claim for entitlement to service connection for lung cancer, related to in-service asbestos exposure.  The claim was denied in an April 2002 rating decision because the Veteran failed to show that he was suffering from or being treated for lung cancer.  The Veteran appealed the decision and filed a VA-9 substantive appeal to the Board; however, prior to the Board obtaining jurisdiction over the appeal, the Veteran withdrew his claim.  As such, the April 2002 rating decision became final in June 2007.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The evidence received since the April 2002 rating decision includes VA and private treatment notes showing treatment for an asbestos-related lung disability, a VA examination, as well as information regarding in-service exposure to asbestos.  By law, the newly-submitted evidence is presumed credible for the limited purpose of determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992). 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. The law holds that 38 C.F.R. § 3.156 (a) creates a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

When presumed credible for the limited purpose of determining whether the claim should be reopened, the VA and private treatment notes, the VA examination, and the information regarding in-service exposure are new and material as this evidence was not previously of record and it addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claims of service connection for a lumbar back disability. 

Reopening the Veteran's claims of service connection for a lung disability due to in-service asbestos exposure is warranted.  38 C.F.R. § 3.156. 

Service Connection 

The Veteran asserts entitlement to service connection for pleural asbestos disease.  Specifically, the Veteran states that he was exposed to asbestos in service when he used asbestos mittens in service with his weapon.  

Prior to entering service, the Veteran worked at Con Edison for five months but states that this was only for training purposes and his first exposure to asbestos was during service when was training to fire M60 machine guns and he was issued asbestos gloves.  See April 2014 Statement in support of Claim.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

For asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection.  However, VA's Adjudication Procedure Manual, M21-1, Part IV.ii.1.I.3, incorporates earlier agency guidance, which the Court of Appeals for Veterans' Claims has held the Board must discuss in assessing a claim to service connection for asbestos-related disease.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Adjudication Procedure Manual indicates that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  

Per the Manual, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1, Part IV, Subpart ii, Chapter 1.I.3. Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etcetera.  M21-1, Part IV.ii.1.I.3.c.  If a MOS is listed as probable or highly probable, the RO is to concede asbestos exposure for purposes of scheduling an examination.  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim.  See VAOPGCPREC 4-2000.  

A review of the Veteran's DD-214 notes that his military occupational specialty was as a small arms gunner in service.  

As evidence to support his claim, the Veteran submitted a letter from Dr. M.S, dated November 24, 1997, wherein Dr. M.S. stated that the Veteran demonstrated asbestos-related pleural disease based upon his history of prolonged unprotected exposure to asbestos dust, his adequate latent period, and his typical chest radiograph.  Dr. M.S. reviewed the Veteran's asbestos-related history and noted that the Veteran was employed at Con Edison of New York City from 1962 through his retirement in 1997 with a brief hiatus from 1963 to 1966 for a tour of duty in the military.  The Veteran was a technician from 1962 to 1977 testing multiple parts including transformers and other hardware, including asbestos gaskets and other asbestos-bearing insulation parts.  From 1977 through 1991 the Veteran was in an office/lab setting which also exposed him to asbestos.  Lastly, Dr. M.S. noted that from 1991 to 1997 the Veteran had bystander exposure to ambient asbestos.  

As further evidence to support his claim, the Veteran submitted private treatment records from Dr. S.P. noting that the Veteran had mild pleural scarring of the left lung base on December 27, 2013.  

Based upon the evidence submitted by the Veteran to support his claim, specifically the information provided regarding the use of asbestos mittens in service, the VA conceded asbestos exposure in service.  As a result, the RO scheduled the Veteran for a VA examination to determine the etiology of his currently diagnosed asbestos exposure.  

In February 2017, the Veteran underwent a VA examination to determine if the Veteran has pleural asbestos-related disease that is at least as likely as not related to or caused by asbestos exposure during service.  The examiner noted that the Veteran's service treatment records do not show complaints about a lung condition and on the Veteran's May 1966 separation examination there was no reported shortness of breath and the Veteran's chest x-rays were negative.  Post service x-rays taken in December 1995 note that there was evidence of bilateral asbestos-related pleural disease.  The examiner also noted the report from Dr. M.S., as well as CT scan results from December 2013 that identified mild pleural scarring of the left lung base.  

At the conclusion of the examination, the examiner opined that it was less likely than not that the Veteran's asbestos-related disability was incurred or caused by the Veteran's active military service.  The rationale provided by the VA examiner for this opinion was based on the facts that the Veteran has a detailed medical history noting asbestos-related pleural disease.  Specifically, that the Veteran has over 20 years of asbestos exposure post-military service without protection.  The examiner noted that the Veteran was required to use asbestos mittens during service, and the claimed source of his exposure; however, despite the Veteran having military exposure to asbestos, he also had many years of exposure post-military service.  The examiner concluded that because the Veteran has many more years of asbestos-related exposure post-military than he did while in service, it is less likely than not that Veteran's currently diagnosed asbestos-related disability is related to his active military service.  

As further evidence to support his claim, the Veteran, through his representative, cited another Board decision that previously granted service connection for asbestos-related service disability.  However, the Board notes that due to the fact Board decisions are adjudicated on the very specific nature of each Veteran's circumstances of service, these decisions are not binding on the Board, and the Veteran's representative has not shown how this other claim is factually related to the Veteran's claim.  As such, the Board finds this evidence to not be relevant to the Veteran's claim. 

The Board notes that the Veteran, as a lay person, is certainly competent to report matters within his own personal knowledge-such as the occurrence of an injury or his own symptoms.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, when assessing credibility and probative value, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As such, the Veteran is competent to state that he was exposed to asbestos in service when he used the mittens as a part of his active service.  However, the evidence of record does not link the Veteran's current asbestos-related disability to his active military service.  Specifically, the Veteran's own private physician noted that the etiology of the Veterans respiratory disability and his diagnosis are based on his history of asbestos exposure post-service while working Con Edison from 1966 to the time the Veteran retired in 1997.  The Veteran claims that his private physician did not know about his exposure to asbestos in his military service.  However, the Board notes that this is probably because the Veteran did not tell him about his asbestos-related exposure, but the Veteran did tell Dr. M.S. about his military service because it was noted in his report.  The Board further notes that in November 1997, shortly after the Veteran's retirement, he was not seeking compensation from VA regarding his asbestos exposure, but instead was relating his asbestos exposure to his many years of working at Con Edison.  

Further, in none of the discussions that the Veteran had with his private physician does he relate his asbestos exposure to his time in active military service; it is always related to his post-service employment.  

The Board emphasizes that, in this appeal, the Veteran's lay assertions, alone, cannot establish the required nexus element of his claims.  See 38 C.F.R. § 3.159 (a)(1); Waters, 601 F. 3d at 1278; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As such, any direct assertions by the Veteran and/or his representative as to diagnosis and/or medical etiology provide no persuasive support for the claim.  Id.  

Therefore, the Board finds that the claim for service connection for pleural asbestos disease a must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible and probative evidence supports required elements of any of these claims, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied by notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim on both a direct and secondary basis and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2017).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2017).   
The Veteran was provided VA examination in February 2017, which is adequate for the purposes of determining service connection for asbestos-related disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

The claim of service connection for a lung disability related to in-service asbestos exposure is reopened, the appeal is granted to this extent only.  

Service connection for pleural asbestos disease is denied.  



______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


